DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	In response to communications filed on 7/19/2021, no new claims have been cancelled; claims 1, 9, and 16 have been amended, and no new claims have been added. Therefore, claims 1-3, 5-7, 9-11, 13-14, 16 and 18-19 are presently pending in the application.

Allowable Subject Matter
3.	Claims 1-3, 5-7, 9-11, 13-14, 16 and 18-19 (Renumbered 1-14) are allowed over prior art made of record.

4.	The following is an examiner’s statement of reasons for allowance:
	The Applicants’ arguments and amendments in the RCE filed on 7/19/2021, have been fully considered and are found persuasive.
The prior art of record York et al. (U.S Patent Application Publication No. 2013/0275429), in view of Spivack et al. (U.S Patent Application Publication No. 2014/0129331), in further view of Wissner et al. (U.S Patent Application Publication No. 2010/0268702), in further view of Scofield et al. (U.S Patent No. 7,797,421), does not teach, disclose or suggest:
A method for augmenting a search query of a first user, based on analysis of electronic content contributions of the first user. The method comprising one or more computer processors gathering electronic content contributions and timeframe information associated with the electronic content contributions submitted to a media source generated by a first user of the media source. The electronic content contribution includes generation of electronic content by the first user and response actions by the first user to electronic content posted by other users. The one or more computer processors performing semantic and syntactic analysis on the electronic content contributed by the first user of the media source. The one or more computer processors identifying topic entities from the first user contributed electronic content of the media source, based on the semantic and syntactic analysis performed. The one or more computer processors determining, based on the semantic and syntactic analysis, attributes of the identified topic entities. Grouping the identified topic entities based on related attributes of the identified topic entities and determining relationships between the identified topic entities including time-based relationships, based on one or more groups of the identified topic entities and the semantic and syntactic analysis of the electronic content contributed by the first user of the media source. The prior arts of record specifically do not teach or suggest determining a strength of the relationships, respectively, between pairs of the topic entities indicated by a magnitude. The magnitude is based on a frequency of association of the respective pairs of topic entities, a currency of the Page 2 of 17IBM Docket No.: END920140216US1 respective pairs of topic entities, a duration of association of the respective pairs of topic entities over a time period, and a quantity of content associating keywords of the respective pairs of topic entities.  Generating a graph based on an ontology model comprised of a grouping of a plurality of the identified topic entities from the electronic content contributed by the first user, and the relationships between the identified topic entities, including the magnitude indicating the strength of the relationships, respectively, between the respective pairs of identified topic entities. Responsive to determining that a search query has been initiated by the first user, presenting to the first user, the graph of additional topic entities for augmenting the search query from the graph, based on the ontology model. The graph is represented by the plurality of the identified topic entities as nodes of the graph, the relationships between the plurality of the identified topic entities as edges of the graph, and the edges indicating the magnitude of the strength of the relationships interconnecting the nodes of the graph, as claimed in independent claim 1.
Claims 2-3 and 5-7 are allowed because they are dependent on independent claim 1.

A computer program product for augmenting a search query of a first user, based on analysis of content contributions of the first user. The computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors. The program instructions comprising instructions to gather content contributions submitted to a media source, generated by a first user of the media source and timeframe information associated Page 4 of 17IBM Docket No.: END920140216US1with the electronic content contributions. The electronic content contribution includes generation of electronic content by the first user and response actions by the first user to the electronic content posted by other users. The program instructions further performing semantic and syntactic analysis on the content contributed to the media source by the first user of the media source. Program instructions to identify topic entities from the electronic content contributed to the media source by the first user of the media source, based on the semantic and syntactic analysis performed on the electronic content contributed by the first user of the media source and based on the semantic and the syntactic analysis, attributes of the identified topic entities. Program instructions to group the identified topic entities based on related attributes of the identified topic entities and to determine relationships between the identified topic entities including time-based relationships, based on one or more groups of the identified topic entities and the semantic and syntactic analysis of the content contributed by the first user of the media source. The prior arts of record specifically do not teach or suggest program instructions to determine a strength of the relationships, respectively, between pairs of the identified topic entities indicated by a magnitude. The magnitude is based on a frequency of association of the respective pairs of topic entities, a currency of the respective pairs of topic entities, a duration of association of the respective pairs of topic entities over a time period, and a quantity of content associating the respective pairs of topic entities. Program instructions to generate a graph based on an ontology model, comprised of a grouping of a plurality of the identified topic entities from the electronic content contributed by the first user, and the relationships between the identified topic entities, including the magnitude indicating the strength of the relationships, respectively, between the identified topic entities. Responsive to determining that a search query has been initiated by the first user, program instructions to present to the first user, additional topic entities for augmenting Page 5 of 17IBM Docket No.: END920140216US1 the search query, based on the ontology model. The ontology model is represented by the plurality of the identified topic entities as nodes of a generated graph, the relationships between the plurality of the identified topic entities as edges of the graph, and the edges indicating the magnitude of the strength of the relationships interconnecting the nodes of the graph, as claimed in independent claim 9.
Claims 10-11 and 12-14 are allowed because they are dependent on independent claim 9.

A computer system for augmenting a search query of a first user, based on analysis of content contributions of the first user. The computer system comprising one or more computer processors and one or more computer readable storage media. Program instructions stored on the computer readable storage media for execution by at least one of the one or more processors. The program instructions comprising instructions to gather content contributions submitted to a media source and generated by a first user of the media source and timeframe information associated with the electronic content contributions. The electronic content contribution includes generation of electronic content by the first user and response actions by the first user to the electronic content posted by other users. Program instructions to perform semantic analysis and syntactic analysis on the content contributed to the media source by the first user of the media source, based on the semantic and syntactic analysis performed on the content contributed by the first user of the media source. Program instructions to identify topic entities from the electronic content contributed by the first user of the media source, based on the semantic analysis and syntactic analysis performed on the electronic content contributed by the first user of the media source. Program instructions to determine, based on the semantic and the syntactic analysis, attributes of the identified topic entities and grouping the identified topic entities based on related attributes of the identified topic entities.Page 7 of 17IBM Docket No.: END920140216US1 Program instructions to determine relationships between the identified topic entities including time-based relationships, based on one or more groups of the identified topic entities and the semantic and syntactic analysis of the content contributed by the first user of the media source. The prior arts of record specifically do not teach or suggest program instructions to determine a strength of the relationships, respectively, between the pairs of identified topic entities indicated by a magnitude, wherein the magnitude is based on a frequency of association of the respective pairs of topic entities, a currency of the respective pairs of topic entities, a duration of association of the respective pairs of topic entities over a time period, and a quantity of content associating the respective pairs of topic entities. Program instructions to generate a graph based on an ontology model, comprised of a grouping of a plurality of the identified topic entities from the electronic content contributed by the first user, and the relationships between the identified topic entities, including the magnitude indicating the strength of the relationships, respectively, between the identified topic entities. Responsive to determining that a search query has been initiated by the first user, program instructions to present to the first user, additional topic entities as selection choices for augmenting the search query, based on the ontology model. The ontology model is represented by the plurality of the identified topic entities as nodes of a generated graph, the relationships between the plurality of the identified topic entities as edges of the graph, and the edges indicating the magnitude of the strength of the relationships interconnecting the nodes of the graph, as claimed in independent claim 16.
Claims 18-19 are allowed because they are dependent on independent claim 16.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5/26/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164      

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164